Citation Nr: 1036242	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-34 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for a hernia condition.

2.	Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from September 1986 to December 
1991.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

An October 2007 RO rating decision granted a claim then on appeal 
for service connection for left knee osteochondroma, 
postoperative, with scar. The Veteran        did not appeal from 
the assigned initial rating or effective date for this service-
connected disability.

The Board's December 2009 decision also denied claims for service 
connection for a right shoulder condition, right knee condition, 
right ankle condition, and residuals of a puncture wound, left 
foot. The remaining claims were remanded for purpose of 
supplementing the evidentiary record. These matters have since 
returned for appellate disposition. 


FINDINGS OF FACT

1.	A hernia condition was not incurred or aggravated during 
service. 

2.	The Veteran had bilateral hearing loss that pre-existed 
service, but did not undergo permanent aggravation therein. 
Moreover, the Veteran does not currently have any conductive 
hearing loss as a consequence of an injury to the left side of 
the head during military service. 






CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for a hernia 
condition.                    38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010);            38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).

2.	The criteria are not met for service connection for bilateral 
hearing loss.              38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)      must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The Court has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim, including notice to 
the claimant that a disability rating and an effective date for 
the award of benefits          will be assigned if service 
connection is awarded.

Through VCAA notice correspondence dated from December 2006, the 
RO notified the Veteran as to each element of satisfactory notice 
set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 
The VCAA notice further indicated the        joint obligation 
between VA and the Veteran to obtain pertinent evidence and 
information, stating that VA would undertake reasonable measures 
to assist in obtaining additional VA medical records, private 
treatment records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, the December 2006 notice correspondence provided 
information concerning both the disability rating and effective 
date elements of a pending claim for benefits. 

The relevant notice information must have been timely sent. The 
Court in         Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA 
notice preceded issuance of the March 2007 rating decision on 
appeal, and thus met           the standard for timely notice. 

The RO/AMC has taken appropriate action to comply with the duty 
to assist              the Veteran through obtaining service 
treatment records (STRs), and arranging           for him to 
undergo several VA Compensation and Pension examinations.                          
See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles 
v. Principi,                16 Vet. App. 370 (2002). In 
furtherance of this matter, the Veteran has provided treatment 
records from private treatment providers, as well as employment 
medical history records. He has not requested a hearing in 
connection with this matter. There is no objective indication of 
any further information or evidence that must be associated with 
the record. The record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). Under 
these circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Analysis

Hernia Condition

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999). See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Where a chronic disease is shown during service, subsequent 
manifestations of    the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes. On the other hand, 
continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. Under the 
latter circumstances, a showing of continuity of symptomatology 
at the time of service discharge and continuing thereafter is 
required to support the claim. 38 C.F.R. § 3.303(b). 
An August 1987 in-service clinical evaluation record notes the 
Veteran's complaint of a sudden sharp knife-like pain in the 
lower right quadrant near the navel region approximately a day 
ago, with the cessation of pain since then. Objectively, the 
abdomen appeared normal, with no distention or tenderness. A 
physical examination was otherwise unremarkable and the Veteran 
was returned to duty.

Also on file is September 2007 correspondence from Dr. A.K. that 
indicated consideration of the above-mentioned episode of 
abdominal pain in service.            The physician stated that 
this could have been the beginning of an umbilical hernia, 
although at that time apparently no hernia was felt. However, it 
was believed that these symptoms could be consistent with an 
acute umbilical hernia.

The Board in its December 2009 remand indicated recognition that 
the Veteran had presented a prima facie case of service 
connection, in that there was some evidence of a potential causal 
connection between a current umbilical hernia, and his  military 
service. This was based upon Dr. A.K.'s September 2007 medical 
opinion. The Board then directed that a VA Compensation and 
Pension examination be afforded to more conclusively determine 
whether the Veteran's umbilical hernia was indeed a disorder of 
service origin.

A VA examination of the digestive system was conducted in March 
2010.                The Veteran reported that while in service 
in 1987 he was lifting weights when he felt a popping sensation 
in his abdomen. According to the Veteran, he sought medical 
attention and was told that he had a hernia. He was treated 
conservatively, given light duty, and returned to active duty 
after several days. The Veteran further recounted that in 2006 he 
was evaluated at a private hospital for stomach pains and was 
given medication, and though the symptoms resolved the examining 
physician noted an umbilical hernia. The course since onset had 
been stable. Upon physical examination, there was present a 
ventral mid-line hernia 2-cm in width and operable, with mild 
weakening of muscular and fascial support of the abdominal wall. 
The diagnosis was of an umbilical hernia. 


The VA examiner expressed the finding that the Veteran's 
umbilical hernia was not caused by or a result of his military 
service based upon his documented August 1987 episode of 
treatment for severe abdominal pain. The rationale given 
indicated that the Veteran on recent examination did have a very 
small umbilical hernia which was asymptomatic. However, the 
service records, specifically the medical progress note dated 
from August 1987, did not indicate any evidence of an umbilical 
hernia on examination. Although the hernia was small and may have 
been missed at that time, it was not noted on any subsequent 
service records either.             A medical examination 
performed just prior to discharge in November 1991 did not 
mention the incident or note any evidence of a hernia on 
examination. Furthermore, review of the medical literature stated 
that the most likely cause of an umbilical hernia acquired as an 
adult is due to increased abdominal pressure resulting from 
obesity, pregnancy or ascites. The Veteran met the clinical 
definition for obesity          at that time, and his current 
body habitus was considered likely to be the major contributor to 
the umbilical hernia. 

Based upon the Board's review of the competent evidence, service 
connection for a hernia condition is not warranted. The element 
of the Veteran's claim which          must be proven, but has not 
been established, is that of a cause and effect relationship 
between a current disability and an incident of military service.                
The Veteran presently has a small umbilical hernia, and that much 
is enough to show a current claimed disability. So he clearly 
presently has the condition for which service connection is 
sought. That notwithstanding, a causal relationship to service is 
not then objectively demonstrated. The presence of a causal nexus 
to service is an essential element to establish service 
connection for a claimed disability. See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service."); Hickson, supra. See, 
too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

It is the opinion of the Board that the balance of the competent 
and probative evidence on the subject of medical nexus weighs 
against this claim. In reaching such a finding, the Board 
acknowledges that there are competing medical opinions addressing 
this element of the claim at issue -- the September 2007 
statement of    Dr. A.K., and the March 2010 VA examiner's 
statement.  

Where there are divergent medical opinions of record, it is the 
province of                  the Board to weigh these opinions, 
and their underlying bases, and determine which to accept as the 
most persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(the Board may consider and evaluate the underlying basis of an 
opinion on a medical question, and determine whether to accept 
such an opinion under the circumstances). See also Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 
In so doing, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another. Evans, 12 
Vet. App. at 31. See also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, the March 2010 VA examiner's opinion is directly grounded 
in a review of the claims file, including STRs, and post-service 
treatment history. See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (factors for assessing the probative value of a medical 
opinion include the medical expert's access to the claims file 
and the thoroughness and detail of the opinion); Boggs v. West, 
11 Vet. App. 334, 340 (1998). Significantly, the examiner's 
opinion not only cites to the service records, but logically 
extrapolates from them, noting that the August 1987 in-service 
examination following the Veteran's injury from exercising failed 
to disclose any signs of a hernia, and that this tended to 
exclude the occurrence of said condition during service. There 
meanwhile was no other reference to a hernia anywhere else in the 
STRs. Further, the examiner's opinion cites another plausible 
medical explanation for the recent development of an umbilical 
hernia, that of the Veteran's current health state. 

By comparison, the September 2007 letter from Dr. A.K. was not 
founded upon a review of the claims file, including actual 
service records. That factor alone cannot be sufficient grounds 
for discounting the probative weight of a medical opinion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). However, 
there is no indication that the examiner had any other informed 
factual basis upon which to render a favorable opinion on the 
subject of etiology. He articulates simply that     the Veteran's 
abdominal pain in service logically may have been the onset of a 
hernia. There is not a persuasive explanation why this was likely 
the case though. Also, the examiner's statement is not wholly 
conclusive, as it expresses the possibility that the symptoms 
shown in service were of a hernia, without stating anything 
definitive. See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical professional's use of equivocal terms such as "may" or 
"may not" was too speculative to constitute a definitive 
opinion on issue of causation); Winsett v. West, 11 Vet. App. 
420, 424 (1998).

In summary, the respective merits of the foregoing opinions when 
weighed  together warrant acceptance of the March 2010 VA 
examiner's opinion as the more favorable. 

Not insignificant is reaching this conclusion, moreover, is the 
fact that there is no evidentiary basis showing continuity of 
symptomatology. 38 C.F.R. § 3.303(d) (addressing the continuity 
of symptomatology requirement to demonstrate causal relationship 
to service, where an in-service condition is not "chronic" in 
nature).  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 
That is to say, there is no indication of a continuing umbilical 
hernia from service discharge through the present time period. 
The first documented diagnosis of this condition was in 2007, 
more than 15 years post-service. It follows that there is no 
evidence of an ongoing umbilical hernia condition since military 
service, which itself further supports the reasoning and 
rationale of the March 2010 VA examiner's opinion. Furthermore, 
the Board has taken into account the fact that the current 
umbilical hernia is characterized as "very small" in nature, 
suggesting a condition that may well have developed more recently 
rather than over a period of several years dating back to 
service.

The Veteran's own assertions have also been afforded appropriate 
weight in this case. He is certainly competent to allege the 
occurrence of an injury during service while exercising in August 
1987. A statement on medical nexus, by contrast,   would 
essentially require a physician's opinion in this instance, given 
the complex situation of determining the etiology of a hernia 
within the abdominal cavity,               as a matter not within 
the purview of lay observation. See Grottveit v. Brown,               
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For these reasons, the Board is denying the claim for service 
connection for a hernia condition. The preponderance of the 
evidence is against this claim, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).     

Bilateral Hearing Loss 

As indicated, service connection may be granted for any current 
disability that is the result of a disease contracted or an 
injury sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection also is available for a preexisting condition 
provided it was aggravated during service beyond its natural 
progression. 38 U.S.C.A. § 1153;          38 C.F.R. § 3.306. A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service. In order to rebut the presumption of 
aggravation, there must be clear and unmistakable evidence that 
the increase in severity was due to the natural progress of the 
disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. 38 U.S.C.A. §§ 1111, 1137. 
 
VA's Office of General Counsel has issued a precedent opinion 
holding that            in order to rebut the presumption of 
soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury         in 
question existed prior to service and that it was not aggravated 
by service. VAOPGCPREC 3-2003 (July 16, 2003). The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second prong 
of this rebuttal standard attaches.

STRs indicate that the Veteran's June 1986 service entrance 
examination noted    the presence of defective hearing, with a 
profile given of H-2. On audiological evaluation, the measurement 
of pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
25
LEFT
0
5
0
15
65

A September 1989 reference audiogram report reiterates that the 
Veteran was on a hearing loss profile. The report states that he 
was routinely exposed to hazardous noise. Information was 
provided as to the continuing use of hearing protection devices. 

The November 1991 separation examination denotes the condition of 
high frequency hearing loss, probably conductive. Audiological 
evaluation revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
35
LEFT
10
10
5
10
60

Apart from what service records demonstrate, a July 1990 report 
from a private hospital indicates the Veteran was seen with 
drainage from the left ear, after being hit on the ear by an open 
hand while wrestling. The assessment was of a perforated left 
tympanic membrane. 


Pursuant to the Board's December 2009 remand directive, the 
Veteran was scheduled to undergo VA examination to determine the 
likely etiology of bilateral hearing loss. The requested 
examination was intended to encompass two potential theories of 
entitlement, one being whether pre-existing sensorineural hearing 
loss was aggravated during military service, and the other being 
whether conductive hearing loss (i.e., that involving the outer 
or middle ear, rather than the mechanisms of the inner ear) 
directly originated due to injury during service.

On VA examination by an audiologist in March 2010, the Veteran 
reported that he was a tank mechanic in service, and in that 
capacity was exposed to noise from power tools and heavy weapons. 
As a civilian he had worked for a private company for 18 years. 
He reported no recreational use of a firearm. On the authorized 
audiological evaluation, pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
50
50
LEFT
10
15
15
50
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.

The VA examiner, commenting upon the likely etiology of the 
Veteran's hearing loss, stated that a review of service records 
revealed hearing loss upon enlistment in service. When comparing 
the induction physical to the separation physical, there was 
evidence of no significant change or worsening of hearing. 
Present hearing loss was sensorineural in nature, with no 
conductive components, which suggested no outer or middle ear 
related impairment. The examiner concluded that when taking into 
consideration the Veteran's post-military employment along with 
the service medical records, in his opinion the Veteran's hearing 
loss was less likely as not caused by or a result of noise 
exposure while on active duty. 


Upon objective consideration of the evidence of record, 
entitlement to service connection for bilateral hearing loss is 
not demonstrated. The Board has reviewed the instant claim under 
all available theories of entitlement. As stated, one such theory 
is that of whether the Veteran's sensorineural hearing loss which 
pre-existed entrance into military service underwent substantial 
aggravation therein.                    In addition, on 
recognizing that the Veteran had sustained a perforated left 
tympanic membrane during service, the theory must also be 
addressed of possible direct incurrence of conductive hearing 
loss. Underlying all of this is the fact that on the March 2010 
VA examination, the Veteran had hearing loss which met the 
criteria for a disability for VA purposes under 38 C.F.R. § 
3.385. So there is evidence of the current claimed disability of 
bilateral hearing loss, and the question remaining is whether 
that condition can be causally attributed to military service. 

Considering first, the etiology of sensorineural hearing loss, 
the Board observes that a bilateral hearing loss disorder was 
noted on the Veteran's service entrance examination, and 
therefore the presumption of sound condition on entry has 
effectively been rebutted. See 38 U.S.C.A. § 1111. To determine 
if sensorineural hearing loss is service-related, it must be 
resolved whether this pre-existing condition underwent measurable 
aggravation during military service. 38 U.S.C.A.  § 1153; 38 
C.F.R. § 3.306. Here, there is no obvious indication of worsening 
of sensorineural hearing loss during service, based upon 
comparison of the documented military entrance and separation 
audiograms. The Board observes that there was a slight threshold 
shift of 5 Hertz in several measured audiometric frequencies, 
even while in a few audiometric frequencies the results were 
actually improved. In medically interpreting these test results, 
however, the March 2010 VA audiological examiner concluded that 
they indicated no significant worsening of hearing loss. Given 
the VA examiner's expertise in the subject matter, and the 
limited evidence of any increase in hearing loss based just on 
observation of the  two audiograms, there is substantial weight 
to be afforded to this medical opinion. See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the veteran, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the physician 
reaches). It should be noted that there is also no lay testimony 
from the Veteran regarding incidences of particularly severe 
noise exposure, or medical treatment for the episodes of the same 
that would necessitate consideration in rendering the 
determination on in-service aggravation. Therefore, the competent 
and probative evidence indicates no permanent worsening of 
hearing loss in service. Without in-service worsening of 
disability, the presumption of aggravation does not apply in this 
instance. Essentially then, the Veteran's             pre-
existing bilateral sensorineural hearing loss cannot be said to 
have undergone in-service aggravation. It also warrants mention 
that further weighing against a finding of service connection is 
the VA examiner's observation that the Veteran's recent hearing 
loss is more attributable to post-service occupational noise 
exposure than to an incident of his service. Apart from what 
actually did cause current hearing loss, however, for the reasons 
stated the evidence weighs against determining that this disorder 
is service-related pursuant to a theory of in-service 
aggravation.

Next, the Board considers the theory of direct incurrence of 
conductive hearing loss during service. Whereas the presumptive 
of soundness does not apply to sensorineural hearing loss given 
the pre-existing hearing loss before service,                it 
would appear fully applicable to conductive hearing loss. The 
Veteran did not have any type of outer or middle ear condition 
pre-existing service. Moreover, there is evidence of a relevant 
in-service injury in 1990 involving perforation of the left 
tympanic membrane. The Board must therefore consider whether the 
Veteran has a conductive hearing loss disability directly due to 
this incident of service. However, the Board need not reach the 
question of whether current hearing loss is related to this in-
service injury, because simply stated, the Veteran does not 
presently have conductive hearing loss. The March 2010 VA 
examiner confirmed this, that the hearing loss was entirely 
sensorineural in nature, with no conductive components. Thus, the 
Veteran does not have the current disability of conductive 
hearing loss. 

Under VA law, the first criterion to establish service connection 
is competent evidence of the current disability claimed. Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a present 
disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); 
Rabideau v. Derwinski,         2 Vet. App. 141, 144 (1992). See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability."). Absent this essential element of a current 
disability, a claim for service connection cannot be established. 
Such is the case in the instant matter. 

In summary, the Veteran's pre-existing sensorineural hearing loss 
is not shown to have undergone permanent aggravation during 
service. Meanwhile, he does not have any current conductive 
hearing loss as a further available basis to establish service 
connection in this case. 

For these reasons, the Board is denying the claim for service 
connection for bilateral hearing loss. The preponderance of the 
evidence is against this claim, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).     


ORDER

Service connection for a hernia condition is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


